
	

115 S2566 IS: Level the Playing Field in Global Trade Act of 2018
U.S. Senate
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2566
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2018
			Mr. Merkley (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require that any trade agreement eligible for expedited consideration by Congress include
			 enforceable standards requiring paying adequate wages and maintaining
			 sustainable production methods, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Level the Playing Field in Global Trade Act of 2018.
 2.DefinitionsIn this Act: (1)Adequate wagesThe term adequate wages—
 (A)means compensation for a regular work week that is sufficient to meet the basic needs of the employee and any dependents of the employee, including reasonable discretionary income; and
 (B)includes, at a minimum— (i)the payment of the higher of the minimum wage or the appropriate prevailing wage;
 (ii)compliance with all legal requirements relating to wages (including freedom of association relating to the bargaining relating to wages and related matters); and
 (iii)the provision of such benefits as are required by law or contract. (2)Sustainable production methodsThe term sustainable production methods—
 (A)means the application of technologies and methods that are necessary to provide for workplace safety, toxic waste control, control of discharge of pollutants to air, water, and land, and the reasonable conservation of energy and natural resources, taking into account local standards and conditions; and
 (B)includes, at a minimum, the use of technologies and methods that would be required for similar production facilities in the United States.
				3.Ineligibility for expedited consideration by Congress of certain trade agreements
 (a)In generalNo trade agreement with a country may receive expedited consideration by Congress under the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201 et seq.) or any other provision of law, including any limitation on amendments or debate in either the Senate or the House of Representatives (other than under rule XXII of the Standing Rules of the Senate, as in effect on the date of the enactment of this Act) unless the agreement includes binding and enforceable requirements that all producers of merchandise exported to the United States from that country pay adequate wages and maintain sustainable production methods.
 (b)RequirementsFor purposes of subsection (a), a trade agreement does not include binding and enforcement requirements described in that subsection unless the agreement includes provisions that—
 (1)require the parties to treat as forms of dumping or subsidies the failure to produce merchandise under conditions under which all employees receive adequate wages and sustainable production methods are maintained;
 (2)provide for enforcement procedures substantially similar to the enforcement procedures provided for under the United States antidumping and countervailing duty laws described in subsection (c); and
 (3)require the parties to establish a precertification system described in subsection (d). (c)United States antidumping and countervailing duty laws describedThe United States antidumping and countervailing duty laws described in this subsection are title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.), modified as follows:
 (1)Calculation of normal valueThe normal value of merchandise calculated under section 773(a) of the Tariff Act of 1930 (19 U.S.C. 1677b(a)) shall be increased by an amount equal to the estimated cost of producing the merchandise under conditions under which all employees receive adequate wages and sustainable production methods are maintained.
 (2)Demonstration of injuryAn interested party described in subparagraph (C), (D), (E), (F), or (G) of section 771(9) of the Tariff Act of 1930 (19 U.S.C. 1677(9)) that files a petition with respect to merchandise under section 732(b)(1) of that Act (19 U.S.C. 1673a(b)(1)) shall be presumed to demonstrate that the party is materially injured or threatened with material injury by reason of imports of the merchandise unless—
 (A)the country from which the merchandise is exported is covered by a precertification issued under subsection (d); or
 (B)the estimated cost under paragraph (1) of producing the merchandise under conditions under which all employees receive adequate wages and sustainable production methods are maintained is equal to or greater than the cost of producing the merchandise in the United States.
					(d)Precertification systems described
 (1)In generalA precertification system is described in this subsection if the system provides for the following: (A)Exporter- or producer-specific precertificationIf an exporter or producer of merchandise imported into a country that is a party to a trade agreement that meets the requirements of subsection (a) from another country or countries demonstrates to the satisfaction of an appropriate official of the country that is a party to the trade agreement that all merchandise from such other country or countries, including significant components or ingredients of the merchandise, was or will be produced under conditions under which all employees receive adequate wages and sustainable production methods are maintained, the appropriate official shall issue to that exporter or producer, upon request, a precertification that covers all merchandise imported into the country that is a party to the trade agreement by that exporter or producer from such other country or countries.
 (B)Country precertificationThe appropriate official of a country that is a party to a trade agreement that meets the requirements of subsection (a) may issue a precertification for all merchandise imported from another country if the government of that other country maintains and enforces laws requiring all producers of such merchandise in that other country to pay employees adequate wages and to maintain sustainable production methods.
 (C)Safe harborIf the appropriate official of a country that is a party to a trade agreement that meets the requirements of subsection (a) issues a precertification under subparagraph (A) or (B), merchandise to which the precertification applies shall not be subject to an antidumping duty solely because a petition seeking the imposition of an antidumping duty filed with respect to the merchandise alleges that the merchandise was not produced under conditions under which all employees receive adequate wages and sustainable production methods are maintained.
 (D)Challenging precertificationAn interested party that files a petition seeking the imposition of an antidumping duty with respect to merchandise covered by a precertification issued under subparagraph (A) or (B) bears the burden of proving that the merchandise was not produced under conditions under which all employees receive adequate wages and sustainable production methods are maintained.
					(2)Use of third-party
				standards
 (A)In generalIn implementing a trade agreement that meets the requirements of subsection (a) with respect to the United States, the Secretary of Commerce, the Secretary of Labor, and the Administrator of the Environmental Protection Agency may jointly establish procedures pursuant to which obtaining certification from an organization described in subparagraph (B) may demonstrate the eligibility of an exporter or producer for a precertification described in paragraph (1)(A) or the eligibility of a country for a precertification described paragraph (1)(B).
 (B)Organization describedAn organization described in this subparagraph is an independent third-party organization that sets standards with respect to adequate wages or sustainable production methods.
 (3)Guidance on complianceNot later than one year after the date of the enactment of this Act, the Secretary of Commerce shall publish in the Federal Register guidance with respect to how persons producing merchandise for exportation to the United States or seeking to import such merchandise into the United States may obtain a precertification described in subparagraph (A) or (B) of paragraph (1).
 (4)Appropriate official definedIn this subsection, the term appropriate official means— (A)in the case of the United States, the Secretary of Commerce; and
 (B)in the case of any other country that is a party to a trade agreement that meets the requirements of subsection (a), an official designated by that country.
					(e)Determination of compliance
 (1)In generalThe United States International Trade Commission shall make a determination with respect to whether each trade agreement is in compliance with this section.
 (2)Public availability of trade agreementThe Commission shall make the full text of each trade agreement available to the public. 